     Case: 4:17-cv-02409-BYP Doc #: 54 Filed: 05/01/19 1 of 11. PageID #: 625



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

CECIL KOGER,                                     :
                                                 :    Case No. 4:17-CV-02409
        Plaintiff,                               :
                                                 :    Judge Benita Y. Pearson
                 v.                              :
                                                 :
DIRECTOR GARY MOHR, et al.,                      :
                                                 :
        Defendants.                              :



          DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION TO STRIKE

        Plaintiff Cecil Koger (“Plaintiff”) has filed a motion to strike (Doc. 53) the reply (Doc.

52) Defendants Ohio Department of Rehabilitation and Correction (“ODRC”), Gary Mohr, Todd

Ishee, David Bobby, Michael Davis, Charmaine Bracy, Alexander Kostenko, Richard Bowen, Jr.

and David Marquis’ (“Defendants”) previously filed in support of their motion for summary

judgment. (Doc. 45). However, Plaintiff's reliance on Rule 12(f) of the Federal Rules of Civil

Procedure is misplaced. Pursuant to Rule 12(f), the "court may strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or scandalous matter." Fed. R.

Civ. P. 12(f).

        However, a declaration does not fall within the ambit of what is considered a "pleading"

under Rule 7, and therefore is not subject to a motion to strike brought under Rule 12(f). See

Wimberly v. Clark Controller Co., 364 F.2d 225, 227 (6th Cir. 1966) ("The motion to strike the

affidavits was filed pursuant to Rule 12(f), Federal Rules of Civil Procedure. This rule

specifically relates to matters to be stricken from pleadings, but does not make provision for

testing the legal sufficiency of affidavits by a motion to strike."); see also York v. Ferris State
     Case: 4:17-cv-02409-BYP Doc #: 54 Filed: 05/01/19 2 of 11. PageID #: 626



Univ., 36 F. Supp.2d 976, 980 (W.D. Mich. 1998) ("Rule 12(f), by its express terms, applies only

to 'pleadings.' An affidavit is not a 'pleading.' . . . Thus, Rule 12(f) provides no basis for the

motion."). "Whether the briefs contain matters that are irrelevant to the issues to be decided in

the various motions is, of course, a proper matter for consideration in deciding those motions.

However, Rule 12(f) provides no warrant for striking these submissions, as they do not constitute

pleadings subject to Rule 12(f)." Herrerra v. Michigan Dep't of Corrs., 2011 U.S. Dist. LEXIS

98567, 2011 WL 3862426, at *2 (E.D. Mich. July 22, 2011), adopted by 2011 U.S. Dist. LEXIS

98535, 2011 WL 3862386 (E.D. Mich. Sept. 1, 2011).

       There can be no question that the declarations filed in support of Defendants’ reply are

not pleadings, nor is the reply itself. See Dulah v. Corizon, Inc., Case No. 14-10193, 2014 U.S.

Dist. LEXIS 131112 (E.D. Mich. 2014). Thus, it appears that Plaintiff filed his motion to strike

Defendants’ reply and the declarations attached thereto for one reason and one reason only,

namely because he objects to any testimony which would rebut, contradict, and/or impeach the

newly asserted claims he made for the very first time in his oppositional response, namely that 1)

he has been denied the ability to observe his 180 fast days; 2) he has been denied the opportunity

to commune with other believers; and 3) his dreadlocks grow naturally to exceed ODRC’s one-

half inch thickness limitation. (Doc. 50, PageID 451, 456, 465).

       Because Rule 12(f) provides for a "drastic remedy," such motions are "generally viewed

with disfavor and are rarely granted." Hiles v. Army Review Bd. Agency, No. 1:12-cv-673, 2014

U.S. Dist. LEXIS 171067, 2014 WL 7005244, at *1 (S.D. Ohio Dec. 10, 2014) (citing Brown &

Williamson Tobacco Corp. v. United States, 201 F.2d 819, 822 (6th Cir. 1953)). And as more

fully explained below, there should be no different decision reached here.




                                                2
      Case: 4:17-cv-02409-BYP Doc #: 54 Filed: 05/01/19 3 of 11. PageID #: 627



        Indeed, because none of the above-enumerated claims were ever asserted until long after

discovery had closed (Doc. 29), Defendants were unable to depose Plaintiff regarding the same.

Furthermore, since Plaintiff did not make known any of these claims until he filed his opposition

in response to Defendants’ motion for summary judgment on April 3, 2019, (Doc. 50),

Defendants had no reason, much less the opportunity, to include the names of any rebutting,

contradicting and/or impeaching witnesses in their Civil Rule 26(a) disclosures (Doc. 53-1) prior

to filing their reply, nor were they required to do so since these witness’ testimony related solely

to these newly raised matters. 1

        Plaintiff identifies the following as proof that the new arguments raised in his

oppositional response were initially presented within his Amended Complaint:

        Defendants argue that Mr. Koger raised novel arguments in his Opposition.
        Reply at FN1, 4. Mr. Koger’s Amended Complaint referenced a refusal to
        acknowledge his religious beliefs generally (ECF No. 30 at ¶¶ 129, 134) and
        specifically alleged violations relating to fasting multiple times. (Id. at ¶¶24, 27,
        56.) (Motion to Strike, Doc. 53, PageID 616, FN 2).

In so doing not only does Plaintiff misidentify the docket number of the Amended Complaint as

ECF No. 30 (the correct docket number is ECF No. 32), but also he blatantly mischaracterizes the

allegations specifically set forth in the Amended Complaint. For this reason, Defendants present

the full text from the Amended Complaint for the Court’s convenience below.

        129. The ORDC Defendants’ and Mr. Marquis’ policies, absolute prohibition of
        dreadlocks, enforcement of the No-Exemption Memo, force-cuts of Mr. Koger’s
        dreadlocks, and refusal to consider or individually assess his religious-


1
 Because the claims relating to Plaintiff’s alleged inability to fast for 180 days and commune with other believers
were not raised until he filed his oppositional response, there was no reason for Defendants to disclose the name of
ODRC’s Assistant Chief Inspector, Kelly Riehle, on the issue of exhaustion. Likewise, because Plaintiff only
challenged ODRC’s failure to install “newer technologies” for the first time in his oppositional response (Doc. 50,
PageID 461), there was no reason for Defendants to disclose the name of ODRC’s Assistant Director, Stuart
Hudson, regarding backscatter x-ray scanners. Nor, since discovery had long since been closed, would Plaintiff have
been able to depose any of these witnesses regarding these newly raised theories.



                                                         3
      Case: 4:17-cv-02409-BYP Doc #: 54 Filed: 05/01/19 4 of 11. PageID #: 628



        accommodation requests substantially burden his sincerely held religious beliefs
        and practices.

        134. Defendants’ policies, absolute prohibition of dreadlocks, enforcement of the
        No-Exemption Memo, force-cuts of Mr. Koger’s dreadlocks, and refusal to
        consider or individually assess his religious-accommodation requests were not and
        are not neutral policies, because they target Rastafarians and are not neutrally
        applied. They therefore violate the Free-Exercise Clause of the First Amendment,
        as incorporated by the Fourteenth Amendment.

        24. Mr. Koger’s faith also requires him to observe specific fasting periods. 2

        27. Mr. Koger has submitted numerous requests for religious accommodations
        throughout his sentence in DRC facilities for wearing dreadlocks, following an ital
        diet, fasting during specific holidays, 3 accessing recognized religious texts, and
        participating in religious gatherings with his fellow Rastafarian inmates.

        56. Further, ODRC’s Muslim Religious Services policy allows for female inmates
        to wear an approved headscarf and for all Muslim inmates to fast during Ramadan.
        Id.

        (Amended Complaint, Doc. 32).


        Rule 26(a) requires each party to disclose individuals who have discoverable information

"the disclosing party may use to support its claims or defenses, unless the use would be solely for

impeachment." Fed. R. Civ. P. 26(a)(1)(A)(i). Federal Rule of Civil Procedure 26(a)(2)(C)

further provides that rebuttal disclosures are those that relate to evidence that is "intended solely

to contradict or rebut evidence on the same subject matter identified by another party." As such,

rebuttal evidence is limited "to that which is precisely directed to rebutting new matter or new

theories presented.” Duff v. Duff, 2005 U.S. Dist. LEXIS 46111, 2005 WL 6011250 *4 (E.D.




2
 But the only specific fasting period the Amended Complaint identifies is the one that occurs during the Muslim
holiday of Ramadan at ¶ 56.
3
 Similarly, the only specific holiday the Amended Complaint refers to in connection with fasting is Ramadan at ¶
56.



                                                       4
      Case: 4:17-cv-02409-BYP Doc #: 54 Filed: 05/01/19 5 of 11. PageID #: 629



Ky. Nov. 14, 2005) (quoting Crowley v. Chait, 322 F. Supp. 2d 530, 550-51 (D.N.J. 2004)

(emphasis added)).

         Accordingly, Defendants were entitled to rebut, contradict and/or impeach the new

matters and theories Plaintiff presented for the very first time in his response to their motion for

summary judgment within the parameters of the Court's May 23, 2018 Case Management

Conference Plan/Order (Doc. 29) and Rule 26(a)(2)(C), whether they pertained to 180 days of

fasting, communing with other believers, or the thickness of his naturally grown dreadlocks.

Certainly Defendants had no duty to anticipate or negate those claims that were never raised until

the eleventh hour in Plaintiff’s response to Defendants’ motion for summary judgment. See

Martin v. Weaver, 666 F.2d 1013, 1020 (6th Cir. 1981). 4


         Nonetheless, Plaintiff insists that the Court strike the declarations of Warden Assistant

Rossi Azmoun and Barber Instructor Rhonda L. Grys, as well as the photographs taken of

Plaintiff’s dreadlocks on April 8, 2019. But the Azmoun and Grys declarations, including the

photographs attached thereto, are limited to one topic and one topic only, namely the thickness of

Plaintiff’s dreadlocks, a matter which was placed at issue for the very first time by Plaintiff on

April 3, 2019. (Doc. 50). Critically, these declarations, along with the photographs Mr. Azmoun

took on April 8, 2019, serve only to rebut, contradict, and impeach Plaintiff’s testimony

regarding the natural growth of his dreadlocks. 5 (Doc. 50-1, PageID 476).



4
 While Plaintiff’s Amended Complaint, filed on June 8, 2018, raises no issues whatsoever relating to the thickness
of his dreadlocks, his ability to fast for 180 days, or his ability to commune with other believers, it does state that his
dreadlocks have grown back, “extending down between three and three-and-one-half inches, and will continue to
grow and lock further if he is permitted to let it.” (Doc. 32, PageID 331).
5
  Since Plaintiff’s affidavit does not constitute a pleading, Defendants did not move to strike it even though it
contained new matters and theories that were not previously raised, upon which Defendants had no opportunity to
conduct discovery, and which were never exhausted.



                                                            5
      Case: 4:17-cv-02409-BYP Doc #: 54 Filed: 05/01/19 6 of 11. PageID #: 630



        Although no pictures of his dreadlocks were furnished to Plaintiff prior to the closure of

discovery on November 30, 2018 (Doc. 29), since the thickness of his dreadlocks had not yet

been raised as an issue, Defendants had no reason to do so. Meanwhile, the thickness of

Plaintiff’s dreadlocks remains readily apparent for all to see without physical examination. All

Plaintiff needs to do to assess the condition of his dreadlocks is to look in the mirror; in so doing

he will see precisely what the photographs taken by Mr. Azmoun depict. Thus, the thickness of

Plaintiff’s dreadlocks needed no physical examination and can be readily assessed by him, by his

counsel, by prison officials, by the Court and/or by a jury just by looking whether he appears

before them in person, in a video, or in the photographs taken by Mr. Azmoun on April 8, 2019.


         Because no physical examination was needed in order to assess the thickness of

Plaintiff’s dreadlocks or to provide Defendants an even playing field in evaluating the same,

there was no circumvention of Rule 35’s requirements relating to physical 6 and/or mental

examinations. See Tomlin v. Holecek, 150 F.R.D. 628, 632 (D.Minn. 1993) (purpose in allowing

an examination under Rule 35 is to provide a "level playing field" in the parties' efforts to

evaluate the plaintiff's condition).


        Nor is there any suggestion that Mr. Azmoun or Ms. Grys conducted a physical or mental

examination of Plaintiff’s dreadlocks, much less that they touched his hair or questioned him

regarding his dreadlocks in any way. To the contrary, all Mr. Azmoun did was stand to the side

and take Plaintiff’s picture, while Ms. Grys did nothing at all. The suggestion that the mere

taking of pictures from afar amounts to a physical examination is ludicrous. See Furlong v.

Circle Line Statue of Liberty Ferry, Inc., 902 F. Supp. 65, 69 (S.D.N.Y. 1995) (plaintiff’s

6
 Notably, the first dictionary definition given for the word “physical” is “medical.” See Riverside Webster’s II New
College Dictionary, 1995 ed., at page 830.



                                                         6
     Case: 4:17-cv-02409-BYP Doc #: 54 Filed: 05/01/19 7 of 11. PageID #: 631



physical condition was in controversy because he brought suit to recover damages for the injuries

to his hand).


       But even if taking pictures of an inmate’s dreadlocks somehow constitutes a physical

examination, there has been no violation of Rule 35’s requirements here since a physical

examination may be obtained by the agreement of the parties. See Anderson v. Sposato, 11-cv-

5663, 2013 U.S. Dist. LEXIS 21214, at * 24 (E.D. N.Y. 2013) (unlike other discovery methods,

a mental or physical examination may be obtained by agreement of the parties or by the party

seeking the examination filing a motion for the judge to decide). It is therefore significant that

Plaintiff specifically agreed to have ODRC officials take pictures of his dreadlocks. Indeed, as

sworn in his April 2, 2019 affidavit, Plaintiff is “not opposed to ODRC facilities searching [his]

dreadlocks by any other reasonable means other than cutting [his] dreadlocks, including with

metal detectors, x-rays, or other imaging technology, or by manual searching….” (Doc. 50-1,

PageID 477) (emphasis added). In light of Plaintiff’s (and his counsel’s) willingness to have his

hair probed by any reasonable means short of cutting, Mr. Azmoun’s use of the simplest of

imaging devices, namely a camera, to take photographs of Plaintiff’s dreadlocks from afar

without any physical contact whatsoever can constitute neither surprise nor prejudice.


       Plaintiff also faults Defendants for challenging the sincerity of his religious beliefs by

citing The Fetha Nagast. But Defendants did not consult The Fetha Nagast, in random, nor did

they cite The Fetha Nagast in an effort to cast doubt upon the sincerity of Plaintiff’s religious

beliefs. Rather, Defendants obtained a hard copy of The Fetha Nagast in an effort to determine

when each of Plaintiff’s 180 fast days would occur, how long each fast day would last, and what

restrictions or accommodations, if any, each fast day would entail because Plaintiff himself




                                                7
     Case: 4:17-cv-02409-BYP Doc #: 54 Filed: 05/01/19 8 of 11. PageID #: 632



identified The Fetha Nagast as the religious authority upon which his accommodation

requests were based. (Doc. 50-1, PageID 488). Nevertheless, and despite these efforts, the

source of Plaintiff’s religious beliefs regarding the 180 fast days his oppositional response

claims he is required to observe remains elusive, unsupported, undefined and uncertain in every

respect.


       Indeed, although ODRC policy specifically required Plaintiff, himself, to submit a

completed DRC4326 form including the who, the what, the where, the when, the why and the

how of each of his claimed fast days 90 days in advance thereof, 72-REG-02(VI)(J)(3) (Doc. 52-

7, Exhibit G, Motion for Summary Judgment), Plaintiff failed to submit even one such request

detailing the religious basis of any fast day, much less when the fast day would occur, the length

of each fast day, or what foods may or may not be restricted. Declaration of Mike Davis, (Doc.

52-2, Exhibit B, Motion for Summary Judgment). See also Doc. 50, PageID 456. And although

it was touted by Plaintiff as the authority in support of his religious beliefs, The Fetha Nagast’s

specific instructions on fasting are nearly indecipherable. See The Fetha Nagast Chapter XV,

On All The Fasts, (Doc. 52-3, Exhibit C, Motion for Summary Judgment).


       With regard to Plaintiff’s request for sanctions as a result of Defendants’ (and counsel’s)

alleged failures to comply with their discovery obligations, Rule 37(a)(5) provides that if

disclosures are provided after a motion is filed, the court shall require the party whose conduct

necessitated the motion to pay the moving party's reasonable expenses incurred in making the

motion unless the court finds that the opposing party's nondisclosure was substantially justified.

Rule 37(a)(5)(A)(ii).




                                                8
     Case: 4:17-cv-02409-BYP Doc #: 54 Filed: 05/01/19 9 of 11. PageID #: 633



       In the present case, since discovery had long since closed by the time Plaintiff first

alleged that 1) he has been denied the ability to observe his 180 fast days; 2) he has been denied

the opportunity to commune with other believers; and 3) his dreadlocks grow naturally to exceed

ODRC’s one-half inch thickness limitation, the alleged nondisclosure was substantially justified.

Furthermore, raised for the first time in Plaintiff’s oppositional response, with a reply

memorandum due within a matter of days, Rule 7.1 (e), the names of these witnesses, along with

the substance of their testimony, were disclosed in Defendants’ reply. Therefore, there was no

nondisclosure, rendering Plaintiff’s motion for sanctions moot.

       Likewise, because Plaintiff was never physically examined either by Mr. Azmoun or Ms.

Grys, because the condition of Plaintiff’s dreadlocks was at all times readily apparent, requiring

no physical examination whatsoever by any party to see, evaluate or to determine, and because

Plaintiff (and his counsel) readily agreed to the use of imaging devices, including cameras, to

satisfy ODRC’s dreadlock concerns, Doc. 50-1, PageID 477, Rule 35’s restrictions never come

into play.

       Moreover, not only is there no failure to abide by the requirements of discovery here, but

also the four-factor test adopted by the Sixth Circuit in Freeland v. Amigo, 103 F.3d 1271, 1277

(6th Cir.1997), underscores why the imposition of discovery sanctions under Rule 37 is not

appropriate in this case. Notably, the first Freeland factor is whether the party's failure to

cooperate in discovery is due to willfulness, bad faith, or fault; the second factor is whether the

adversary was prejudiced by the party's failure to cooperate in discovery; the third factor is

whether the party was warned that failure to cooperate could lead to the sanction; and the fourth

factor in regard to sanctions is whether less drastic sanctions were first imposed or considered.

Freeland v. Amigo, 103 F.3d at 1277.




                                                9
    Case: 4:17-cv-02409-BYP Doc #: 54 Filed: 05/01/19 10 of 11. PageID #: 634



       By contrast, Plaintiff here has met none of the four Freeland factors. First and foremost,

since Defendants had no obligation (much less time) to disclose witness testimony rebutting,

contradicting and/or impeaching the newly raised matters set forth for the first time in Plaintiff’s

oppositional response, including the thickness of his dreadlocks, they did not fail to abide by

their discovery obligations. Equally important, since the thickness of Plaintiff’s dreadlocks was,

is, and will remain readily apparent without the need for any physical examination to anyone

with whom he, or his image, comes into contact the current appearance of his hair cannot

conceivably prejudice his lawsuit.

        Neither has there been any warning that Defendants’ alleged cooperation failures could

lead to sanctions, nor have any sanctions been requested other than the complete eradication of

Defendants’ reply and the payment of money. Accordingly, the Freeland factors indicate that

Plaintiff’s motion for sanctions should be overruled. Id.

         This conclusion is further supported by the fact that Plaintiff has the burden of

documenting the amount of the sanctions being requested and must “submit evidence supporting

the hours worked and rates claimed,” but has nonetheless failed to do so.              See Reed v.

Rhodes, 179 F.3d 453, 472 (6th Cir.1999) (citing Hensley v. Eckerhart, 461 U.S. 421, 432

(1983)). For all of these reasons, Plaintiff’s motion to strike and for sanctions should be denied.




                                                10
    Case: 4:17-cv-02409-BYP Doc #: 54 Filed: 05/01/19 11 of 11. PageID #: 635



                                                      Respectfully submitted,

                                                      DAVE YOST
                                                      Ohio Attorney General

                                                      s/ Mindy Worly
                                                      Mindy Worly (0037395)
                                                      Principal Assistant Attorney General
                                                      Criminal Justice Section
                                                      150 East Gay St., 16th Floor
                                                      Columbus, Ohio 43215
                                                      Tel: (614) 728-0161/Fax: 866-474-4985
                                                      Mindy.worly@ohioattorneygeneral.gov
                                                      Trial Counsel for Defendants

                           LOCAL RULE 7.1(f) CERTIFICATION

I certify this case is on the Standard Track (Doc. 29) and the foregoing memorandum complies

with the page limitations set forth in Local Rule 7.1(f).

                                                              s/ Mindy Worly
                                                              Mindy Worly (0037395)
                                                              Principal Assistant Attorney General




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and accurate copy of the foregoing was electronically filed on

May 1, 2019. Notice of this filing will be sent to counsel for all parties via the Court’s electronic

filing system. Parties may access this filing through the Court’s system.


                                                              s/ Mindy Worly
                                                              Mindy Worly (0037395)
                                                              Principal Assistant Attorney General




                                                 11
